DETAILED ACTION
Allowable Subject Matter
Claims 1-12, and 23-30 (Renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “receiving a CPRI bit stream transmitted by a REC, wherein the CPRI bit stream is transmitted within a transmit time interval of the REC”, “fast-sampling the CPRI bit stream to achieve a hyper frame number synchronization with the REC at a common matching link bit rate”, and “wherein the at least one fast-sampling time interval is set based on the transmit time interval of the REC such that all of the plurality of link bit rates are capable of being utilized within each of one or more fast-sampling time periods for each of the at least one fast-sampling time interval in order to attempt to decode the CPRI bit stream and achieve hyper frame number synchronization by the proxy node”, among other claim limitations, are non-obvious over the prior art.  The closest prior art of record Dong in view of CPRI in view of Ostberg further in view of Garcia teaches “receiving a CPRI bit stream transmitted by a REC, wherein the CPRI bit stream is transmitted within a transmit time interval of the REC and fast-sampling the CPRI bit stream to achieve a hyper frame number synchronization with the REC at a common matching link bit rate” but does not teach “wherein the at least one fast-sampling time interval is set based on the transmit time interval of the REC such that all of the plurality of link bit rates are capable of being utilized within each of one or more fast-sampling time periods for each of the at least one fast-sampling time interval in order to attempt to decode the CPRI bit stream and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416